Title: To George Washington from Christopher Ludwick, 29 March 1785
From: Ludwick, Christopher
To: Washington, George



Philad[elphi]a March 29. 1785.

As Your Excellency often expressed a friendship and Regard for your old Baker Master, and well know what Service he was to the Army—I now beg leave to acquaint you that, finding my private Property greatly injured and diminished by my Attention to, and Exertions in the Public Service, and by necessary Advances of my remaining Cash to some near Relations of my Wife who by the Event of the Revolution have been reduced to indigent Circumstances, I have been obliged to apply to Congress for Compensation—Inclosed is a Copy of my Memorial to Congress, which I transmit for your Excellency’s Perusal.
Several Gentlemen late Officers in the Army have chearfully granted me their Recommendation, but in Order to ensure my Success I wish to have a Recommendatory Letter from Your Excellency in my behalf to Congress on the Subject of my Memorial —I flatter myself that You will not refuse me this favor, and am with great Respect & Esteem Your Excellency’s Most obedt & very humbe servt

Christopher Ludwick


P.S. should your Excellency grant my Request, a Letter by the Post will be very acceptable to C. Ludwick who is now 65 Years of Age.

